Citation Nr: 0400609
Decision Date: 01/08/04	Archive Date: 03/31/04

DOCKET NO. 03-05 213A                       DATE JAN 08 2004

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Entitlement to an increased evaluation for residuals of a stab wound involving muscle group XXI, with scar, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel

INTRODUCTION

The veteran had active service from October 1942 to February 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Oakland, California.

FINDINGS OF FACT

1. The RO has provided all required notice and obtained all relevant evidence necessary for the equitable disposition of the veteran's appeal.

2. Service-connected residuals of a stab wound to the chest, muscle group XXI. with scar, is manifested by no more than moderate muscle disability and without confirmation of a tender or painful scar on objective demonstration.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a stab wound to the chest, muscle group XXI, with scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5321 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement for a well grounded claim, enhanced the VA's duty to assist a claimant in developing facts pertinent to his claim, and expanded the VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development. VA promulgated regulations that implement these statutory changes. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA. That is, by way of a June 2002 rating decision and a January 2003 statement of the case, the RO

- 2 


provided the veteran and his representative with the applicable laws and regulations and gave notice as to the evidence needed to substantiate his claims. Additionally, in April 2002, the RO sent the veteran a letter, explaining the notice and duty to assist provisions of the VCAA, including the respective responsibilities of VA and the veteran to identify and/or secure evidence, listed the evidence and asked the veteran to submit and authorize the release of additional evidence. Furthermore, the January 2003 statement of the case included the text of the relevant VCAA regulations implementing the statute. Accordingly, the Board finds that the veteran has been afforded all notice required by statute. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that in a decision promulgated on September 22, 2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5l03(b)(1). The Court found that the 30-day period provided in 38 C.F.R § 3.159(b)(1) to respond to a VCAA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response. In this case, the April 2002 VCAA letter requested that the veteran submit any additional information within 60 days, but it also stipulated that the veteran could submit any additional information within a year from the date of the letter. The Board finds that the veteran has had ample opportunity to respond, more than one year and that there is no additional evidence missing from the claims folder. Therefore, there is no indication that the Board's present review of the claim will result in any prejudice to the veteran, despite lack of strict compliance per Paralyzed Veterans of America. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to the duty to assist, the RO has obtained all relevant service medical records, VA treatment records and secured two examinations. See Charles v. Principi, 16 Vet. App. 370 (2002).

Finally, the veteran has had ample opportunity to present evidence and argument in support of his appeal. As he has received all required notice and assistance, there is

- 3 



no indication that the Board's present review of the claim will result in any prejudice to the veteran. Bernard, 4 Vet. App. at 392-94.

Factual Background

The veteran sustained multiple stab wounds of the body in November 1946 while stationed in Manila, the Republic of the Philippines. Subsequently, the veteran was granted service connection in April 1948 for absence of left kidney, surgical removal thereof, with post operative nephrectomy and cystotomy scars; moderate damage of muscle group XXI, left, residual of stab wound, with scar and scar right post axillary line, level of  9th rib, residual of lacerating knife wound. The veteran initiated claims for increased ratings, respectively, in April 1976 and May 1983. The RO confirmed the April] 1948 rating decision in May 1977 and May 1983. There is no indication that the notices of these decisions were returned as undeliverable or otherwise not received by the veteran. Therefore, the May] 977 and May 1983 determinations became final when the veteran did not initiate an appeal. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The veteran submitted a claim for re-evaluation of his service connected conditions of kidney removal and chest muscle impairment in May 2001. In a July 2002 rating decision the RO increased the evaluation of scar, right post axillary line, level 9th rib, residual lacerating knife wound to 10 percent disabling and continued the 30 percent disabling evaluation of the left kidney removal and the 10 percent disabling evaluation of moderate damage muscle group XXI, left, residual of stab wound, with scar. The veteran submitted a July 2002 notice of disagreement with the 10 percent evaluation of the damage to muscle group XXI. The only issue currently before the Board is the veteran's entitlement to an increased evaluation for residuals of a stab wound to the chest, muscle group XXI, with scar, currently evaluated as 10 percent disabling.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning

- 4 



capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) (2003).

According to Code 5321, Muscle Group XXI functions in the muscles of respiration, thoracic muscle group. A 10 percent rating is assigned for moderate disability from muscle injury. A 20 percent rating is in order for moderately severe disability from muscle injury.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.P.R. § 4.56(d) (2003).

- 5 

A moderate muscle disability would result from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. There should be service department records or other evidence of in-service treatment for the wound, reflecting consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objectively, a moderate muscle disability would reveal small or linear entrance and (if present) exit scars, indicating short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. Id.

Moderately severe muscle disability results from a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. Service or other records should show hospitalization for a prolonged period for treatment of wound, reflect consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, reveal evidence of inability to keep up with work requirements. Objective examination should reveal entrance and (if present) exit scars indicating track of missile through one or more muscle groups. In addition, there are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. Id.

The question before the Board in this appeal is whether the evidence demonstrates disability from the stab wound to the chest that warrants an evaluation in excess of 10 percent. Review of the evidence of record reveals no manifestations of muscle disability resulting from the stab wound. In fact, service medical records refer only to a left chest scar without any impairment of the muscles of respiration. Furthermore, the January 2002 VA examinations disclose no evidence of associated pain or muscle loss or loss of strength affecting Muscle Group XXI. During the January 15,2002 examination, although the veteran reported that the scars were

- 6 



painful when touched, the examiner noted that upon distraction "I could find no discrete areas of point tenderness." Finally, during the January 31, 2002 examination, the residual scar was found to be only mildly tender to pressure. In the absence of such findings, the Board cannot conclude that the overall disability picture more closely approximates the criteria for a 20 percent rating under Code 5321. 38 C.F.R. § 4.7. The Board finds that the current evaluation of 10 percent disabling is appropriate for the residuals of a stab wound to the chest, muscle group XXI, with scar. Thus, the Board finds that the preponderance of the evidence is against a disability rating greater than 10 percent for moderate damage muscle group XXI, residual of stab wound, with scar. 38 C.F .R. § 4.3.

ORDER

Entitlement to an increased evaluation for residuals of a stab wound to the chest, muscle group XXI, with scar, is denied.

WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

- 7 





